

115 HR 4707 IH: Procure PGMS For Israel Act
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4707IN THE HOUSE OF REPRESENTATIVESDecember 21, 2017Mr. Brendan F. Boyle of Pennsylvania (for himself and Mr. Graves of Georgia) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize a joint assessment of quantity of precision guided munitions for use by Israel, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Procure PGMS For Israel Act. 2.FindingsCongress finds the following:
 (1)Hezbollah constitutes a major threat. (2)Israel uses precision guided munitions to save civilian lives.
 (3)Congress authorized the War Reserves Stockpile-Israel primarily for use by United States Armed Forces to address regional contingencies.
 (4)Israeli supplies of precision guided munitions dwindled during the 2006 Lebanon War. (5)Given the enhanced threat of Hezbollah to Israel, there is a need to ensure the War Reserves Stock Allies-Israel is sufficiently large to meet the threat while ensuring adequate supplies for the United States.
			3.Joint assessment of quantity of precision guided munitions for use by Israel
 (a)In generalThe President, acting through the Secretary of Defense, is authorized to conduct a joint assessment with the Government of Israel with respect to the matters described in subsection (b).
 (b)Matters describedThe matters described in this subsection are the following: (1)The quantity and type of precision guided munitions that are necessary for Israel to combat Hezbollah in the event of a sustained armed confrontation between Israel and Hezbollah.
 (2)The plan of the Government of Israel to acquire such precision guided munitions. (3)The role of the United States to assist the Government of Israel in carrying out the plan described in paragraph (2), if any.
 (c)ReportNot later than 15 days after the date on which the joint assessment authorized under subsection (a) is completed, the Secretary shall submit to Congress a report that contains the joint assessment.
 4.Amendment to Department of Defense Appropriations Act, 2005Section 12001 of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended—
 (1)in subsection (a)(2), by inserting (other than precision guided munitions) after and other munitions; (2)in subsection (c), by striking this section and inserting subsection (a);
 (3)by redesignating subsection (d) as subsection (e); and (4)by inserting after subsection (c) the following:
				
					(d)
 (1)Notwithstanding section 514 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h), the President is authorized to—
 (A)add precision guided munitions to reserve stocks for Israel; and (B)transfer precision guided munitions from reserve stocks for Israel to or for use by the Government of Israel for the purpose of assisting Israel defend itself against rockets fired by Hezbollah or other terrorist organizations within the prior 30 days and with the likely possibility of a sustained conflict between Hezbollah and Israel.
 (2)Not later than 5 days before making a transfer under paragraph (1), the President shall certify to the Committees on Foreign Relations and Armed Services of the Senate and the Committees on Foreign Affairs and Armed Services of the House of Representatives that the transfer of the precision guided munitions—
 (A)meets the requirements described in paragraph (1)(B); (B)does not affect the ability of the United States to maintain a sufficient supply of precision guided munitions; and
 (C)does not harm the combat readiness of the United States or the ability of the United States to meet its commitment to allies for the sale of such munitions.. 
 5.Sense of CongressIt is the sense of Congress that Department of Defense should work with the defense industrial base to ensure it is able to produce precision guided munitions with greater rapidity in order to resupply United States efforts to combat the Islamic State of Iraq and the Levant (ISIL) and to assist allies such as Israel in their fight against Hezbollah.
		6.Modification of rapid acquisition and deployment procedures
			(a)Requirement To establish procedures
 (1)In generalSection 806(a) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note; 116 Stat. 2607) is amended—
 (A)in paragraph (1)(C), by striking ; and at the end; (B)in paragraph (2), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (3)urgently needed to support production of precision guided munitions—
 (A)for United States counterterrorism missions; or (B)to assist an ally of the United States under direct missile threat from an organization the Secretary of State has designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)..
 (2)Prescription of proceduresThe Secretary of Defense shall prescribe procedures for the rapid acquisition and deployment of supplies and associated support services for purposes described in paragraph (3) of section 806(a) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003, as added by paragraph (1) of this subsection, not later than 180 days after the date of the enactment of this Act.
 (b)Use of amounts in Special Defense Acquisition FundSection 114(c)(3) of title 10, United States Code, is amended by inserting at the end before the period the following: or to assist an ally of the United States that is under direct missile threat, including from a terrorist organization supported by Iran, and such threat adversely affects the safety and security of such ally.
			